Citation Nr: 1419179	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  98-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for meralgia paresthetica, right thigh.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claims file is under the jurisdiction of the VA RO in Winston-Salem, North Carolina.

In September 1999, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran's claim was previously before the Board in June 2012, when the Board denied entitlement to a compensable evaluation for meralgia paresthetica of the right thigh.  The Veteran appealed that portion of the Board's June 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court vacated the portion of the Board's June 2012 decision which denied entitlement to a compensable evaluation for meralgia paresthetica of the right thigh and remanded the case to the Board for additional reasons and bases in compliance with a Joint Motion for Partial Remand (JMR).  


FINDING OF FACT

The Veteran's meralgia paresthetica of the right thigh is manifested by no worse than a moderate neuralgia of the right lateral cutaneous nerve.




CONCLUSION OF LAW

The criteria for a compensable disability rating for meralgia paresthetica of the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8729 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A letter dated in August 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was most recently provided with a VA examination to assess the severity of his meralgia paresthetica of the right thigh in December 2010.  The Board finds the December 2010 VA examination to be adequate in this case, as it sufficiently describes the Veteran's disability to properly rate the disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to a compensable rating, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a compensable evaluation for his service-connected meralgia paresthetica of the right thigh.  He filed a claim for entitlement to a compensable evaluation for his right thigh disability in June 2010.  His right thigh disability is currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8729 for external cutaneous nerve of the thigh.

Under Diagnostic Code 8729, a noncompensable rating is assignable for paralysis which is mild to moderate in severity.  38 C.F.R. § 4.124a, Diagnostic Code 8729.  A maximum 10 percent evaluation is for application when there is paralysis which is severe to complete in degree.  Id.  Diagnostic Code 8729 addresses the criteria for evaluating neuralgia of the external cutaneous nerve of the thigh.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth.  38 C.F.R. § 4.124a, Diagnostic Codes 8529, 8629, 8729.

With peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

A September 2010 private examination report reveals that neurological examination was normal, with the exception of a definite decreased pinprick of the distribution of the right lateral femoral cutaneous nerves.  Reflexes were 1+ throughout with absent ankle jerk, and there was no clear cut stocking decrease to pinprick or vibration.  There was decreased pinprick in the right S1 distribution.  Straight leg raising was weakly positive on the right at about 35 degrees, but negative on the left.  Lasegue's maneuver was slightly positive on the right but not on the left.  

In December 2010, the Veteran underwent a VA nerves examination.  The Veteran reported that, at work, he had to stand up to "get the circulation going" in his leg, which takes approximately two to three minutes.  He also indicated that he has to move the leg around and rub the entire right thigh with his hand.  He reported that, after a lot of walking or climbing stairs, he will get a burning sensation that hurts, and that he has to rub the thigh again to relieve the pain.  He stated that he had symptoms including numbness, paresthesias, dysthesias, and warm prickly heat to the anterior right thigh ending above the knee.  

Reflex examination showed normal knee jerk, ankle jerk, and plantar flexion, bilaterally.  Sensory examination of the right lower extremity femoral nerve revealed normal vibration sensation, normal positional sense, and decreased pain/pinprick and light touch, as well as dysthesias to the lateral right thigh, immediately proximate to the right knee.  Motor examination showed active movement against full resistance of hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension, bilaterally.  Muscle tone was normal and there was no atrophy.  There was no gait abnormality, imbalance, or tremor, or evidence of fasciculations.  There was no joint function affected by the nerve disorder.  The Veteran reported absent light touch sensation to the right thigh outside the expected area supplied by the lateral femoral nerve.  He reported inability to feel sensation to the medial right thigh and buttocks, areas not innervated by the lateral femoral nerve.  The examiner was unaware of lateral femoral nerve sequelae that could affect the extended area of decreased sensation.  The diagnosis was meralgia paresthetica, right thigh.  The examiner indicated that the Veteran had nerve dysfunction with neuritis.  The examiner stated that the Veteran's disability had no effect on his employment.

The Veteran indicated that he lived only 10 minutes from work, and that his disability did not cause a problem with driving to work.  However, he noted that when he drives for 2 hours to visit his parents, he develops right thigh pain and numbness and has to stop and rest, get out of the car, move, and rub his thigh periodically.

After a thorough review of the evidence of record, the Board concludes that a compensable evaluation is not warranted for the Veteran's meralgia paresthetica of the right thigh during the period on appeal.  The evidence in the claims file does not suggest that the Veteran's meralgia paresthetica of the right thigh manifested any more than sensory impairment at any time during the period on appeal.  As noted above, the regulations state that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Accordingly, the rating should be no more than moderate.  As a noncompensable evaluation is for application for mild to moderate symptoms due to neuralgia, entitlement to a compensable evaluation for meralgia paresthetica of the right thigh is not warranted under Diagnostic Code 8729.  

The JMR directs the Board to provide additional reasons and bases for the conclusion that 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for an increased rating.  VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran argues that these provisions also apply to functional impairment due to his nerve disability, and that it is not necessary for the Veteran's condition to impact joint function in order for these provisions to apply.  

A basic reading of 38 C.F.R. § 4.40 and § 4.45 reflects that these provisions contemplate functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The provisions of § 4.45 provide for consideration of weakened movement due to muscle injury, disease, injury of the peripheral nerves, divided or lengthened tendons, etc.  

The Veteran's neurological disability has not been shown to result in functional impairment of his musculoskeletal system, to include his joints.  As noted by the December 2010 VA examiner, there was no joint function affected by the nerve disorder.  Similarly, 38 C.F.R. § 4.40 clearly directs for the consideration of functional loss (such as weakness or limitation of motion) caused by a disability of the musculoskeletal system.  Despite complaints of associated pain, as there is no evidence that his neurological disability impacts the functioning of his musculoskeletal system, the provisions of § 4.40 and § 4.45 do not apply.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the schedular criteria for a compensable rating for meralgia paresthetica of the right thigh, and there are no aspects of this disability not contemplated by the schedular criteria.  Furthermore, there is no evidence of unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the normal, so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 is not warranted.

Finally, the Court has held that a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, as indicated in the Veteran's February 2012 statement and a VA medical examination report, the Veteran is employed.  Accordingly, as there is no evidence of unemployability,  aTDIU issue is not raised by the record.


ORDER

Entitlement to a compensable evaluation for meralgia paresthetica of the right thigh is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


